Citation Nr: 0330779	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



REMAND

On August 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Once again, ask the U.S. Armed 
Services Center for Records Research 
(CURR) to provide any available 
information which might corroborate 
the veteran's alleged in-service 
stressors.  Review the service 
personnel records and provide CURR 
with a description of these alleged 
stressors identified by the veteran: 
?	From May 11, 1965 through May 2, 1966 
the veteran was assigned to the "8th 
Field Hospital" in Vietnam.  
According to his DA Form 20, his 
primary duty was "cook".  The veteran 
maintains that in September 1965 (he 
is uncertain of the exact day) the 
8th Field Hospital was attacked with 
sustained heavy rocket and mortar 
fire.  
?	During the attack, two of his buddies 
were killed.  Their names are:  1) 
Ron Couch and 2) Thomas Reese.  
?	Provide CURR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

2.  Obtain the following service 
personnel records:  The veteran's 
service and medical and personnel 
records from the United States Army 
National Guard of Georgia.  If no such 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  The 
veteran appears to have retired from the 
National Guard of Georgia in April 1991. 

3.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service medical records from 
the active duty period of November 1990 
to February 1991.  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact. 

4.  Make arrangements with the VA 
medical facility in Decatur, Georgia 
for the veteran to be afforded the 
following examination:  an orthopedic 
examination to determine whether the 
veteran's current degenerative disc 
disease of the lumbar spine is 
related to the diagnosed herniated 
nucleus pulposus at L5 during 
service.  Please have the examiner 
address the following:
?	The veteran's service medical records 
(specifically the one tabbed with a 
yellow note marked "discharge exam") 
indicate that he was diagnosed with a 
herniated nucleus pulposus at L5.
Subsequent post-service medical 
evidence, to include an "August 2000 VA 
x-ray report" that is tabbed with a 
yellow note on the right hand side of 
the claims file, reveals that the 
veteran appears to currently have marked 
degenerative disc disease at L5. 

?	After reviewing the relevant evidence 
in the claims file, the examiner is 
requested to render an opinion as to 
whether is likely, unlikely or at 
least as likely as not that the 
etiology of any degenerative disc 
disease at L5 the examiner may 
determine to be present is related to 
the veteran's diagnosed herniated 
nucleus pulposus at L5 diagnosed 
during service.  

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





